In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21‐2753
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

RICKIE FOY,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 20‐cr‐00268‐2 — Thomas M. Durkin, Judge.
                     ____________________

  ARGUED SEPTEMBER 13, 2022 — DECIDED OCTOBER 3, 2022
                ____________________

   Before FLAUM, BRENNAN, and SCUDDER, Circuit Judges.
   FLAUM, Circuit Judge. Rickie Foy was among a group of in‐
dividuals whose attempt to forcibly break into a Chicago
ATM during summer daylight hours was recorded by the ma‐
chine’s security camera. After Foy’s arrest, federal charges
were brought against him, and he was found guilty of con‐
spiracy to commit bank theft in violation of 18 U.S.C. §§ 371
and 2113(b). On appeal, Foy raises three issues: first, that the
government was required to show evidence of intent to steal
2                                                            No. 21‐2753

more than $1,000, rather than just intent to steal; second, that
the government fell short of establishing a conspiracy at trial;
and third, that the district court impermissibly considered the
civil unrest in the wake of George Floyd’s death as an aggra‐
vating factor in sentencing Foy. For the following reasons, we
aﬃrm Foy’s conviction and sentence.

                          I.    Background

    A. Factual Background
    On June 1, 2020, a group of individuals attempted to steal
money from a Bank of America ATM located in an ALDI gro‐
cery store parking lot in Chicago, Illinois. The ATM was
equipped with a surveillance video camera which captured
video, but not audio, from the scene. The footage shows a
group of people—including Foy (clad in a neon construction
vest) and his co‐defendants Pierre Harvey and Chyenne
Simpson—surrounding the ATM at approximately 7:10 PM.1
For roughly the next eight minutes, the group used an assort‐
ment of tools, including a hammer, crowbar, and rod, to at‐
tempt to break open the ATM and access its contents. The in‐
dividuals passed these tools among the assembled group, ap‐
pearing to direct one another on how to utilize them. The
group damaged the outside cover of the ATM but ultimately
failed to gain access to the cash inside.
   At approximately 7:18 PM, Chicago Police Department
(“CPD”) officers arrived on the scene and arrested Foy, Har‐
vey, and Simpson. According to Bank of America records, the


    1 At trial, the parties stipulated that the video timestamps incorrectly
reflect one hour earlier than the actual time of the incident.
No. 21‐2753                                                  3

vandalized ATM held over $190,000 in cash. The FDIC in‐
sured Bank of America at the time of the incident.
   B. Procedural Background
    In June 2020, a criminal complaint charged Foy with vio‐
lating 18 U.S.C. § 371 by conspiring to commit an offense
against the United States, specifically bank theft in violation
of 18 U.S.C. § 2113(b). Section 371—the conspiracy count—
provides that:
       If two or more persons conspire either to com‐
       mit any offense against the United States, or to
       defraud the United States, or any agency thereof
       in any manner or for any purpose, and one or
       more of such persons do any act to effect the ob‐
       ject of the conspiracy, each shall be fined under
       this title or imprisoned not more than five years,
       or both.
       If, however, the offense, the commission of
       which is the object of the conspiracy, is a misde‐
       meanor only, the punishment for such conspir‐
       acy shall not exceed the maximum punishment
       provided for such misdemeanor.
    Section 2113(b)—the federal bank robbery statute—
states that:
       Whoever takes and carries away, with intent to
       steal or purloin, any property or money or any
       other thing of value exceeding $1,000 belonging
       to, or in the care, custody, control, management,
       or possession of any bank, credit union, or any
       savings and loan association, shall be fined
4                                                  No. 21‐2753

       under this title or imprisoned not more than ten
       years, or both; or
       Whoever takes and carries away, with intent to
       steal or purloin, any property or money or any
       other thing of value not exceeding $1,000 be‐
       longing to, or in the care, custody, control, man‐
       agement, or possession of any bank, credit un‐
       ion, or any savings and loan association, shall be
       fined under this title or imprisoned not more
       than one year, or both.
    A grand jury returned a single‐count indictment on June
17, 2020, charging Foy with conspiring “to commit an offense
against the United States, namely, to take and carry away
with the intent to steal money exceeding $1,000 in value be‐
longing to … Bank of America” in violation of §§ 371 and
2113(b). Foy pleaded not guilty at his arraignment on June 23,
2020, and he remained in federal custody through his trial.
    In December 2020, Foy waived his right to a jury trial and
opted to resolve his case by bench trial. Both parties consented
to conducting the trial remotely via videoconference, which
was held on February 10, 2021. At the trial, which lasted less
than three hours, the government played the ATM’s surveil‐
lance video. Foy moved for judgment of acquittal at the close
of the government’s case, arguing that, even taking the evi‐
dence in the light most favorable to the government, specula‐
tion and guessing were required to determine what was tak‐
ing place in the silent video footage.
   The district court found Foy guilty on February 16, 2021,
denying his motion for acquittal. Foy moved for a new trial
on March 8, 2021. His arguments included that the
No. 21‐2753                                                    5

government failed to prove beyond a reasonable doubt that
he intended to steal more than $1,000 because “perhaps the
defendants, whether acting alone or together would have
been satisfied with, and therefore intended to steal[,] less than
$1,000,” and that the government failed to prove beyond a
reasonable doubt that the defendants conspired with each
other because they were conceivably “independent actors
seeking to achieve the same goal at the same time.” The dis‐
trict court rejected Foy’s intent argument, reasoning that the
intent to steal money or property, as that language appears in
§ 2113(b), “is not a specific intent to steal property or money
exceeding $1,000” and “[t]hus the statute does not require the
government to prove beyond a reasonable doubt that Mr. Foy
had the specific intent to steal an amount exceeding $1,000, or
that he knew how much money was in the ATM.” The district
court also rejected Foy’s association argument, reaffirming
that the surveillance footage and still images from the ATM
show the defendants working together to tear apart the ma‐
chine, in part “by sharing crowbars and rods.”
    Prior to the sentencing hearing, Foy objected to the gov‐
ernment’s proposed dangerous weapon enhancement and in‐
tended loss calculation included in the Presentence Investiga‐
tion Report (“PSR”). Ultimately, the government did not pur‐
sue the dangerous weapon enhancement and the parties
agreed to an actual loss calculation equivalent to the cost to
replace the ATM, which led to a revised range of thirty to
thirty‐seven months’ imprisonment under the Sentencing
Guidelines. On September 10, 2021, the district court sen‐
tenced Foy to thirty‐seven months’ imprisonment, and three
years’ supervised release, in addition to restitution. Foy now
appeals.
6                                                   No. 21‐2753

                      II.   Discussion

    Addressing Foy’s issues on appeal: first, that the govern‐
ment was required to show evidence of intent to steal more
than $1,000, rather than just intent to steal generally; second,
that the government’s video evidence fell short of establishing
a conspiracy to commit bank theft; and third, that the district
court impermissibly invoked the ongoing civil unrest in June
2020 as an aggravating factor in his sentencing.
    As relevant to the first two issues, Foy moved for a judg‐
ment of acquittal under Federal Rule of Criminal Procedure
29, and later for a new trial under Federal Rule of Criminal
Procedure 33. Under Rule 29, after the close of the govern‐
ment’s case, the court must, on a defendant’s motion, “enter
a judgment of acquittal of any offense for which the evidence
is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a).
Under Rule 33, “[u]pon the defendant’s motion, the court may
vacate any judgment and grant a new trial if the interest of
justice so requires.” Fed. R. Crim. P. 33(a). We review the dis‐
trict court’s denial of a motion for acquittal under Rule 29 de
novo, and the denial of a motion for a new trial under Rule 33
for abuse of discretion. United States v. Wilbourn, 799 F.3d 900,
910 (7th Cir. 2015). As relevant to the final issue, any sentenc‐
ing challenges that are forfeited, rather than waived, are re‐
viewed for plain error. United States v. Hyatt, 28 F.4th 776, 782
(7th Cir. 2022). We address each issue in turn.
       Required Intent
   The first issue presents the question of what intent is re‐
quired to satisfy the mens rea element of felony bank theft
conspiracy: intent to steal or intent to steal more than $1,000.
Foy argues that the district court erred in denying his Rule 33
No. 21‐2753                                                    7

motion for a new trial in part because it held that the govern‐
ment need only show intent to steal. We review this question
of statutory interpretation de novo. United States v. Miller, 883
F.3d 998, 1003 (7th Cir. 2018).
   Beginning with the substantive offense underlying Foy’s
conspiracy conviction, the federal bank robbery statute distin‐
guishes between property or monetary values above and be‐
low $1,000:
       Whoever takes and carries away, with intent to
       steal or purloin, any property or money or any
       other thing of value exceeding $1,000 belonging
       to, or in the care, custody, control, management,
       or possession of any bank, credit union, or any
       savings and loan association, shall be fined un‐
       der this title or imprisoned not more than ten
       years, or both; or
       Whoever takes and carries away, with intent to
       steal or purloin, any property or money or any
       other thing of value not exceeding $1,000 belong‐
       ing to, or in the care, custody, control, manage‐
       ment, or possession of any bank, credit union,
       or any savings and loan association, shall be
       fined under this title or imprisoned not more
       than one year, or both.
18 U.S.C. § 2113(b) (emphasis added). Under the $1,000 value
threshold, the violation is classified as a misdemeanor. 18
U.S.C. § 3559(a)(6).
    There is no dispute that the record is bereft of evidence
that Foy specifically intended to steal more than $1,000. In‐
stead, at trial, the government relied on a stipulation that
8                                                   No. 21‐2753

there was more than $1,000 in the ATM. Foy argues that the
intended amount matters: “[I]f the conspiracy was to steal less
than $1,000, the intended underlying bank theft would be a
misdemeanor, and a felony conspiracy charge could not
stand.” The government argues that § 2113(b)’s scienter ele‐
ment only requires an intent to steal, while Foy argues that it
requires an intent to steal more than $1,000.
    First, we look to the plain language of the statute. United
States v. Sanders, 909 F.3d 895, 901 (7th Cir. 2018). We are un‐
convinced by Foy’s argument that § 2113(b) involves “a
straightforward, parallel construction” and thus the $1,000
valuation modifier “applies to the entire [preceding] series.”
Unlike other statutes where the relevant modifier has been in‐
terpreted to “hang[] together as a unified whole, referring to
a single thing,” Cyan, Inc. v. Beaver Cnty. Emps. Ret. Fund, 138
S. Ct. 1061, 1077 (2018), § 2113(b)’s dollar valuation modifier
is separated from the intent language, which is offset by com‐
mas. Thus, by declining to read the dollar‐amount modifier
into the intent clause, we are not doing something “odd” or
“apply[ing] the modifier … to only a portion of [a] cohesive
preceding clause.” Facebook, Inc. v. Duguid, 141 S. Ct. 1163,
1169 (2021) (applying a modifier to the entire series where it
followed a “concise, integrated clause”).
    Second, and in line with the above textual interpretation,
the Supreme Court has analyzed this statute in a different
context and indicated that the dollar‐amount modifier stands
as a separate element. In Carter v. United States, 530 U.S. 255
(2000), the Court compared § 2113(a) and (b). In discussing
the statute’s intent requirements, the Court stated that “sub‐
section (b) requires that the defendant act ‘with intent to steal
or purloin,’” with no mention of monetary constraints. Id. at
No. 21‐2753                                                      9

262. The Court also clarified that “the first paragraph of sub‐
section (b) requires that the property have a ‘value exceeding
$1,000,’” with no indication that the specific intent applies to
the valuation requirement. Id. (emphasis added). The Su‐
preme Court had every opportunity in Carter to hinge the req‐
uisite intent on the statutory valuation requirement, but it did
not do so. In fact, the Court in Carter did the opposite—it rec‐
ognized the valuation requirement as its own element. Id. at
273. Following the Supreme Court’s direction, we need not
wade into the intricacies of the parties’ linguistic arguments.
    Third, the pattern jury instructions align with this inter‐
pretation. “Pattern instructions are presumed to accurately
state the law.” United States v. Freed, 921 F.3d 716, 721 (7th Cir.
2019). For bank theft, the pattern instructions include four
necessary elements:
       1. The defendant took and carried away [prop‐
       erty; money; something of value] belonging to
       or in the [care; custody; control; management]
       of [name bank, credit union, or savings and loan
       named in the indictment]; and
       2. At the time the defendant took and carried
       away such [property; money; something of
       value], the deposits of the [bank; credit union;
       savings and loan] were insured by the [Federal
       Deposit Insurance Corporation; Federal Savings
       and Loan Insurance Corporation; National
       Credit Union Administration]; and
       3. The defendant took and carried away such
       [property; money; thing of value] with the in‐
       tent to steal; and
10                                                    No. 21‐2753

       4. Such [money; property; thing of value] ex‐
       ceeded $1,000 in value.
Pattern Criminal Jury Instructions of the Seventh Circuit
(2020) at 749. While the instructions are not dispositive, the
fact that their presentation of the elements aligns with this
Court’s statutory interpretation and the Supreme Court’s
guidance simply provides additional support.
    Finally, Foy’s proposed interpretation would lead to im‐
practical and illogical results. Requiring the government to
prove beyond a reasonable doubt that a defendant specifically
intended to steal a certain amount of money or that a defend‐
ant knew how much money was in an ATM before robbing it
would be unworkable. See Molzof v. United States, 502 U.S. 301,
309 (1992) (rejecting proposed interpretation that “would be
difficult and impractical to apply”). Moreover, this Court will
not interpret § 2113(b) to absolve those who rob an ATM but
did not have a specific intent regarding the amount of money
they intended to steal. See United States v. Nania, 724 F.3d 824,
837 (7th Cir. 2013) (interpreting Guidelines in a way that
“avoids a potentially absurd result”).
    For these reasons, the district court did not err in conclud‐
ing the government was only required to show that Foy and
his co‐conspirators intended to steal money, not that they spe‐
cifically intended to steal more than $1,000. Because we affirm
the district court’s interpretation of the § 2113(b) mens rea re‐
quirements, we need not separately analyze intent under
§ 371. See United States v. Feola, 420 U.S. 671, 686 (1975) (“[T]o
sustain a judgment of conviction on a charge of conspiracy to
violate a federal statute, the Government must prove at least
the degree of criminal intent necessary for the substantive of‐
fense itself.”); United States v. Zarattini, 552 F.2d 753, 760 (7th
No. 21‐2753                                                     11

Cir. 1977) (“The mental state required for a conspiracy convic‐
tion is no greater than that necessary to commit the underly‐
ing substantive offense.”).
       Evidence of Agreement
    Foy’s second argument on appeal is that the government
produced insufficient evidence to prove the existence of an
agreement to commit felony bank theft beyond a reasonable
doubt. “We review challenges to the sufficiency of the evi‐
dence in a bench trial under the same deferential standard
that applies to a jury verdict: we reverse only if we conclude,
after viewing the evidence in the light most favorable to the
prosecution, that no rational trier of fact could have found the
defendant guilty beyond a reasonable doubt.” United States v.
Medina, 969 F.3d 819, 821 (7th Cir. 2020) (citations and internal
quotation marks omitted). In doing so, we may not “reweigh
evidence or reassess witness credibility and may uphold a
conviction based on circumstantial evidence.” Id. “A verdict
will be overturned on appeal only if the record is devoid of
evidence from which a rational trier of fact could find guilt
beyond a reasonable doubt.” Freed, 921 F.3d at 722 (citation
and internal quotation marks omitted).
    To sustain a conspiracy conviction under § 371, the gov‐
ernment must prove the following elements beyond a reason‐
able doubt: “(1) an agreement to commit an offense against
the United States; (2) an overt act in furtherance of the con‐
spiracy; and (3) knowledge of the conspiratorial purpose.”
United States v. Jones, 993 F.3d 519, 531 (7th Cir. 2021) (citation
omitted). The “essence of a conspiracy … is to join an agree‐
ment, not a group.” United States v. Curry, 977 F.2d 1042, 1053
(7th Cir. 1992). “As we have often noted, ‘[a]n agreement need
not be explicit; a tacit agreement may support a conspiracy
12                                                    No. 21‐2753

conviction.’” United States v. Avila, 557 F.3d 809, 815 (7th Cir.
2009) (alteration in original) (quoting United States v. Handlin,
366 F.3d 584, 589 (7th Cir. 2004)). Circumstantial evidence
may be enough to prove an agreement—for example, evi‐
dence “aimed at showing that the co‐conspirators embraced
the criminal objective of the conspiracy, the conspiracy con‐
tinued onward towards its common goal,” and the relation‐
ship among the co‐conspirators was a cooperative one. Han‐
dlin, 366 F.3d at 589. However, “[w]here the jury is left with
two equally plausible inferences from the circumstantial evi‐
dence, guilty or not guilty, it must necessarily entertain a rea‐
sonable doubt.” United States v. Vizcarra‐Millan, 15 F.4th 473,
507 (7th Cir. 2021), cert. denied sub nom. Grundy v. United States,
142 S. Ct. 838 (2022).
    On this issue, our review is a deferential one. The evidence
at trial, specifically the surveillance video footage, clears the
bar for sufficient evidence. Even without audio, the footage
shows Foy, Harvey, Simpson, and others taking cooperative
steps to reach the ATM’s protected contents. The group
shared tools, passing them back and forth, as various people
took turns attempting to break open the ATM. The individu‐
als also at times jointly exerted force and directed each other’s
actions. As such, regardless of whether they came to the ATM
together or as strangers, they acted as a group, working coop‐
eratively toward the common goal of stealing money from the
ATM. Therefore, while there is no evidence of a spoken agree‐
ment, it is rational to conclude that the footage does not pre‐
sent two equally plausible inferences. Viewing the footage in
the light most favorable to the government, a rational trier of
fact could have found that it more plausibly demonstrates
that Foy entered into a tacit agreement with his co‐conspira‐
tors to rob the ATM.
No. 21‐2753                                                    13

    We see no error in the district court’s conclusion and thus
affirm Foy’s conviction for conspiracy to steal money from the
Bank of America ATM.
       Sentencing
    The third and final issue on appeal is whether the district
court erred in relying on the contemporaneous protests in re‐
sponse to the killing of George Floyd as an aggravating factor
in sentencing Foy. Defendants may challenge the sentencing
procedure and the substantive reasonableness of the resulting
sentence. United States v. Figueroa, 622 F.3d 739, 743 (7th Cir.
2010). Foy raises only a procedural objection—that the district
court connected his offense to the widespread looting sparked
by George Floyd’s death without sufficient evidence to do so.
In response, the government asserts that Foy waived any chal‐
lenge to the district court’s consideration of the civil unrest as
procedural error.
    The parties agree that Foy did not raise this objection be‐
low, but they disagree about whether the argument was
waived or forfeited. The answer dictates our standard of re‐
view. “Waiver occurs when a party intentionally relinquishes
a known right and forfeiture arises when a party inadvert‐
ently fails to raise an argument in the district court. We review
forfeited arguments for plain error, whereas waiver extin‐
guishes error and precludes appellate review.” United States
v. Flores, 929 F.3d 443, 447 (7th Cir. 2019) (citation omitted).
    Generally, “mere failure to make a particular objection on
a specified ground during a sentencing hearing” constitutes
forfeiture and “result[s] in plain error review on appeal.”
United States v. Walton, 255 F.3d 437, 442 (7th Cir. 2001). How‐
ever, failing to make a particular objection may result in
14                                                 No. 21‐2753

waiver “when the defendant had a targeted sentencing strat‐
egy that led him to waive certain other sentencing argu‐
ments.” Flores, 929 F.3d at 448. “Because the waiver principle
is construed liberally in favor of the defendant, we are cau‐
tious about interpreting a defendant’s behavior as intentional
relinquishment.” United States v. Barnes, 883 F.3d 955, 957 (7th
Cir. 2018).
   The government’s initial sentencing memorandum ar‐
gued that Foy’s offense was sufficiently serious under 18
U.S.C. § 3553(a)(2)(A) because it contributed to the wide‐
spread looting that occurred following the killing of George
Floyd. Specifically, the memorandum stated:
       The looting by defendant (and others) during
       the days following the death of George Floyd
       required the expenditure of a significant
       amount of public resources. Further, the looting
       caused reputational harm to the City of Chi‐
       cago; undercut the message of peaceful protes‐
       tors; and shook many Chicago residents’ funda‐
       mental sense of security and faith in society. De‐
       fendant’s offense is therefore very serious.
This information was also included in the government’s ver‐
sion of the offense attached to the PSR.
   In response to the PSR, Foy filed a sentencing memoran‐
dum arguing that the § 3553(a) factors warranted a low‐
Guidelines sentence. In doing so, he “acknowledge[d] [that]
the conduct of which he was found guilty indirectly had an
incalculable impact on the public.” In a subsequent sentenc‐
ing memorandum, Foy objected to the government’s in‐
tended loss calculation and noted that his crime took place
No. 21‐2753                                                  15

“against a backdrop of looting and heavy civil unrest” in Chi‐
cago.
    At the sentencing hearing, Foy made no additional objec‐
tions to the PSR. The district court declined to apply the dan‐
gerous weapon enhancement, accepted a revised intended
loss calculation agreed to by both parties, and otherwise
adopted the PSR. Before announcing its sentence, the district
court set out its sentencing rationale, discussing both mitigat‐
ing and aggravating factors. The district court pointed to the
fact that Foy’s crime occurred “during the days following the
death of George Floyd” as “one of the most important aggra‐
vating factors” in his case. The district court paraphrased the
government’s sentencing memorandum—noting that Foy’s
crime contributed to “the expenditure of [a] significant
amount of public resources” and that the widespread “looting
caused reputational harm to the City of Chicago, undercut the
message of peaceful protesters, and shook many Chicago res‐
idents’ fundamental sense of security and faith in society.” In
concluding that his conduct was “extremely aggravating,” the
district court noted that Foy and those alongside him “took
advantage of a wounded city that was doing its best to both
allow peaceful protests and keep people from going out and
committing crimes.” Foy now argues that “there was no ac‐
tual record evidence tying the acts at issue to the protests,”
and therefore, the district court procedurally erred by making
that connection based solely on the government’s articulation
of the offense.
    “The lines between waiver and forfeiture are not always
clear.” United States v. Robinson, 964 F.3d 632, 640 (7th Cir.
2020). However, construing the record liberally in Foy’s favor,
no waiver occurred here. Although Foy’s sentencing
16                                                  No. 21‐2753

memoranda referenced the looting taking place in Chicago at
the time of his offense, he never “actively disclaimed the po‐
sition[] he now raises”—that the record does not sufficiently
demonstrate his offense was connected to the widespread loot‐
ing to warrant its consideration as an aggravating factor.
United States v. Seal, 813 F.3d 1038, 1045 (7th Cir. 2016) (hold‐
ing defendant “forfeited, but did not waive” arguments con‐
cerning the court’s application of sentencing enhancements,
where his objections at sentencing “hinged on a single argu‐
ment” but “he never actively disclaimed the positions he now
raises”).
    Foy’s two references to the widespread looting appear to
have been made in response to arguments advanced by the
government. In making those references, Foy did not ex‐
pressly adopt the government’s characterization of his of‐
fense or advocate its adoption. Cf. Barnes, 883 F.3d at 958 (con‐
cluding that defendant waived an objection to the inclusion
of certain offenses in his criminal history calculation by “spe‐
cifically and repeatedly t[elling] the district court that it was
appropriate to assign him a criminal history point for each of
the … offenses”). While it is challenging to ascertain the pur‐
pose—strategic or accidental—of Foy’s failure to object when
viewing a cold record, we conclude that he did not knowingly
and intentionally waive his objection to the district court’s re‐
liance on the widespread looting that occurred in the after‐
math of George Floyd’s death as an aggravating factor.
   So, we will review Foy’s forfeited objection for plain error.
Plain‐error review involves four steps:
       First, there must be an error or defect—some
       sort of deviation from a legal rule—that has not
       been intentionally relinquished or abandoned,
No. 21‐2753                                                      17

       i.e., affirmatively waived, by the appellant....
       Second, the legal error must be clear or obvious,
       rather than subject to reasonable dispute....
       Third, the error must have affected the appel‐
       lant’s substantial rights, which in the ordinary
       case means he must demonstrate that it affected
       the outcome of the district court proceedings....
       Fourth and finally, if the above three prongs are
       satisfied, the court of appeals has the discretion
       to remedy the error—discretion which ought to
       be exercised only if the error seriously affect[s]
       the fairness, integrity or public reputation of ju‐
       dicial proceedings.
Hyatt, 28 F.4th at 782 (alterations in original) (quoting Puckett
v. United States, 556 U.S. 129, 135 (2009)). If all steps are satis‐
fied, “[r]emand for resentencing is appropriate on plain‐er‐
ror” grounds. United States v. Burgess, 22 F.4th 680, 686 (7th
Cir. 2022).
     “Our task is to ensure that the district court committed no
significant procedural error, such as incorrectly calculating
the guidelines range, failing to consider the section 3553(a)
factors, selecting a sentence based on clearly erroneous facts,
or failing to explain adequately the chosen sentence.” United
States v. Salgado, 917 F.3d 966, 969 (7th Cir. 2019) (citation and
internal quotation marks omitted). A sentencing court is “en‐
titled to rely on the factual information contained in the PSR”
when a defendant does not challenge the factual accuracy of
the PSR in their sentencing memorandum. United States v.
Anaya, 32 F.3d 308, 313 n.2 (7th Cir. 1994). The court “must
adequately explain the chosen sentence,” Gall v. United States,
552 U.S. 38, 50 (2007), but may not “venture[] too far from the
18                                                  No. 21‐2753

record” in doing so, United States v. Smith, 400 F. App’x 96, 99
(7th Cir. 2010). Furthermore, “it is inappropriate to blame [a
defendant] for issues of broad local, national, and interna‐
tional scope that only tangentially relate to his underlying
conduct.” United States v. Robinson, 829 F.3d 878, 880 (7th Cir.
2016) (alteration in original) (citation omitted).
    Foy argues on appeal that the court erred in linking Foy’s
conduct to the George Floyd protests “without any evidence
in the record that showed that these two were in fact con‐
nected in any meaningful way.” The PSR notes that Foy’s “ac‐
tions took place in the days following the death of George
Floyd” and cites two newspaper articles in support of its as‐
sertions regarding the damage caused by the “widespread
looting” occurring at the time. At trial, a CPD officer testified
that on the day of Foy’s offense, there was “rioting, looting,
[and] destruction of property [occurring] throughout the en‐
tire city and the Seventh District of Chicago,” where Foy’s of‐
fense took place.
    Considering this information, we conclude that the district
court did not commit error, let alone a clear or obvious one,
in finding that Foy’s brazen act contributed to the widespread
looting and property destruction taking place in Chicago at
the time. Foy’s conduct was more than “tangentially re‐
late[d]” to the George Floyd protests, Robinson, 829 F.3d at 880
(citation omitted); as he himself argued to the district court,
his attempt to rob an ATM in broad daylight took place
“against a backdrop of looting and heavy civil unrest” in Chi‐
cago and “the conduct of which he was found guilty indi‐
rectly had an incalculable impact on the public.” Thus, we do
not see the district court’s comments as “so far out of bounds”
as to entitle Foy to resentencing. Figueroa, 622 F.3d at 744.
No. 21‐2753                                                  19

Instead, they were relevant to the offense and supported by
the record. As such, we affirm Foy’s sentence. Cf. United States
v. Hatch, 909 F.3d 872, 875 (7th Cir. 2018) (affirming sentence
and concluding district court did not commit procedural error
by “merely situat[ing] [defendant’s] offense against the back‐
drop of statistics and observations about widespread gun vi‐
olence in Chicago”).

                    III.   Conclusion

    For the reasons explained above, we AFFIRM Foy’s convic‐
tion and sentence.